DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2-5, 7-9, 11-14, 16-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 11, it is unclear as to what is meant by “to classify the modules according to a module function on the execution order of the module assembly or a module function to determine an execution direction” in lines 9-11. The wording of this portion of the claims is generally confusing and does not explicitly set forth what the execution category represents.
Regarding claim 3 and 12, it is not clear as to whether the claim recites a “database module assembly”, which stores assembling information and a source code, or whether the claim is intended to recite a “database module” with assembly information, since the claim later recites generates source code based on “the assembly information”. The wording of the claim is not clear. Claim 20 recites similarly indefinite language.
Regarding claims 4, 13 and 21, the wording of the claims as a whole is generally narrative in form and replete with grammatical and idiomatic errors which render the claim indefinite, specifically in the second paragraph of the claim. 
Regarding claims 7 and 16, recites there is insufficient antecedent basis for the limitations “the module information”, and “the integrity of the execution rule”. It appears amending the claim to depend from claim 5 would help to resolve some of these antecedent basis issues. 
Regarding claims 9 and 18, in line 3 the limitation of “the module assembly is downloaded an execution file” is generally confusing and indefinite. 
Dependent claims 5, 8, 14 and 17 inherit the deficiencies of their respective parent claims through their dependencies, and are thus rejected for the same reasons. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US Patent No. 9,953,546 B1) in view of Hu et al. (US 2017/0344127 A1).
	Regarding claims 1, 10, 19 and 22, Golstein discloses an assembly information providing system comprising: 
a module assembly (sequencer block 300) including at least one control module including a functional unit including an assembly information management unit (e.g. coding circuitry 232) generating assembly information (column 6, lines 5-16); and 
a user terminal (controlled device, which may be a personal computer or tablet) connected to the module assembly through a network (column 4, lines 5-12), 
wherein the user terminal receives the assembly information from the control module (sequencer block may provide the coding data to the controlled device, which interprets the data to generate sequence of commands – column 6, lines 37-47; column 13, lines 30-42), 
the sequencer block stores the assembly information, and determines whether an assembly error of the module assembly occurs based on the assembly information, and the assembly error information includes module unique information of at least one module with an error (performing error checking on the assembly, including errors dealing with a particular block such as a value block - column 11, lines 31-55) (as per claim 1),
	a module assembly (sequencer block) connected to a user terminal through a network (see Fig. 1), comprising: at least one control module including a functional unit including an assembly information management unit generating assembly information (coding circuitry 232 – column 6, lines 5-16)), wherein the control module further includes an assembly information transmitting unit transmitting the assembly information to the user terminal (column 6, lines 37-47; column 13, lines 30-42), and an assembly error information unit providing error information acquired by determining whether an assembly error occurs based on the assembly information, and the assembly error information includes module unique information of at least one module with an error (column 11, lines 31-55) (as per claim 10), 
	an assembly information providing method comprising: generating, by an assembly information management unit of at least one control module of a module assembly, assembly information (sequencer block determines coding data – column 6, lines 5-16); transmitting, by an assembly information transmitting unit of the control module, the assembly information to the user terminal (column 6, lines 37-47; column 13, lines 30-42); and generating assembly error information by determining whether an assembly error occurs based on the assembly information, and wherein the assembly error information includes module unique information of at least one module with an error (column 11, lines 31-55) (as per claim 19), and 
	a computer readable recording medium having a program for performing the method by claim 19 recorded therein (column 13, line 43 – column 14, line 28) (as per claim 22).
Goldstein does not appear to explicitly disclose an assembly information providing server (as per claims 1, 10, 19 and 22). However, Hu discloses a similar system for programming using module assemblies 120, which includes a client device 104a and servers 202 (see Fig. 2; Par’s. 48-50). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Goldstein by providing a server, as taught by Hu, to obtain predictable results of providing more processing and data storage capabilities. 
Further regarding claims 1, 10, 19 and 22, while Goldstein discloses the compiling of coding data to produce the sequence of commands may be performed at the user terminal (controlled device), Goldstein does not explicitly disclose the user terminal or the assembly information providing server performs the error analysis and transmits the assembly error information to the module assembly. However, the person of ordinary skill in the art before the effective filing date of the invention would have found such a modification to be obvious to try, since it would involve choosing from a finite number of identified, predictable solutions (performing the error analysis at the sequencer block, or at the controlled device, based on where the compiling is being performed), with a reasonable expectation of success of identifying errors during compiling.

	Regarding claims 2, 5-9, 11, 14-18 and 22, Goldstein further discloses the assembly information includes module unique information, module category, lower connection module information, and execution category (column 12, lines 43-50), 
the module category represents information to classify the modules according to an execution function of the module (e.g. logic block, data block, etc. – column 6, lines 48-53; column 8, lines 48-54), 
the lower connection module information represents module unique information of a module to be executed next on an execution order of the module assembly (sequence information – column 10, lines 41-64), and 
the execution category represents information to classify the modules according to a module function on the execution order of the module assembly or a module function to determine an execution direction (column 10, lines 41-64) (as per claims 2 and 11),
	the assembly information providing server or the user terminal determines whether there is the error in assembling the module assembly by checking an integrity of an execution rule of the source code (column 11, lines 44-55) (as per claims 5 and 14), 
	based on the assembly error information received from the user terminal or the assembly information providing server, an LED of at least one module with an error in the module assembly is flickered in a predetermined color (column 11, lines 40-44) (as per claims 6 and 15), 
	the assembly information providing server or the user terminal provides to the module assembly the assembly assistance information including the module information at the location to be removed, replaced, and added in the module assembly and the location by checking the integrity of the execution rule of the source code of the currently assembled module assembly (column 11, lines 31-55) (as per claims 7 and 16), 
	the module assembly flickers the LED of the module at the location to be removed, replaced, and added to a predetermined color and a predetermined direction (column 11, lines 40-44) (as per claims 8 and 17), and
	the source code is a debugging source code, the module assembly is downloaded an execution file of the debugging source code from the user terminal or the assembly information providing server, and the module assembly flickers the LED of an executed module at a predetermined speed according to the execution order (column 11, lines 31-55) (as per claims 9 and 18). 

Regarding claims 3, 4, 12, 13, 20 and 21, Hu further discloses the user terminal or the assembly information providing server stores as a database module assembly assembling information and a source code corresponding thereto, which are preconfigured in advance or already used by existing users, and the user terminal or the assembly information providing server generates a source code of the module assembly based on the assembly information and the database (see e.g. Par. 63) (as per claims 3, 12 and 20), and
	in the generating of the source code of the module assembly, a degree at which each item of the database matches an execution order and module category of the module assembly is generated as a score based on the assembly information, a predetermined number of high-order source codes are generated, and one source code is selected among the predetermined number of high-order source codes based on an external input, and in the generating of the degree at which each item of the database matches the execution order and module category of the module assembly as the score, if execution orders of module assemblies of an item constituted by a predetermined module and a replaceable module of the module assembly match in the database based on the module category in terms of a case where the execution order and the module category are all the same, a similarity thereof is calculated based on the number of predetermined replaceable modules (Par’s. 63, 92-93) (as per claims 4, 13 and 21).
	It would have been obvious to one skilled in the art before the effective filing date of the invention to further modify the teachings of Goldstein by storing a database of assembly information and corresponding source code and searching and matching source code for the assembled blocks, as suggested by Hu, to obtain predictable results of customizing and providing a larger set of potential commands associated with the assembled coding blocks. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rabyking (US 2018/0342172 A1) discloses assisted programming using an interconnectable block system. Hong et al. (US 2018/0095732 A1) discloses an apparatus for providing a coding education service using a block. Kim (US 2017/0004730 A1) discloses an algorithm teaching apparatus using blocks. Chong et al. (US 2016/0093232 A1) discloses integrated development environment for visual and text coding. Hsieh et al. (US 2005/0026537 A1) discloses a physical programming toy.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715